CULPEPPER, Judge.
For the reasons assigned in the companion case, entitled “Audrey Paxton v. Hugh T. Bramlette”, 228 So.2d 161, in which a separate decision is rendered by us this date, the judgment appealed in the present matter is affirmed insofar as it rejects the demands of Hugh T. Bramlette for restitution of his separate and paraphernal funds. All rights are reserved to both plaintiff and defendant to seek a partition and settlement of the community formerly existing between them. All costs in the lower court, as well as the cost of this appeal are assessed against the plaintiff appellant.
Affirmed, as amended.